DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a result achieved in reciting the control of the volumetric flow rate over a set time-period. The specification fails to describe how this is done and merely repeats verbatim what is claimed in claim 14 and 24. The only mention of controlling the flow rate is in the background of the invention and the third paragraph of the detailed description where the applicant just recites the result achieved. How is this function performed? What sensors is used to determine flow rate? How would a 

The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 14 and 26, the first and second port adapters are inferentially claimed making it unclear if they are positively recited elements or functions of the positively recited tubing or pump. Additionally, it is not clear if these port adapters are part of the tubing or part of the pump. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by 2007/0088271 (Richards).
In re claims 14 and 24, Richards discloses an infusion pump system (figs.1-2), comprising: 
a first medicament container (32) configured to contain a first medicament (there is no special configuration required to contain a first vs a second medicament, regardless Richards functions as claimed, paras.21-22); 
a second medicament container (38) configured to contain a second medicament (there is no special configuration required to contain a first vs a second medicament, regardless Richards functions as claimed, paras.21-22); and 
an infusion pump (whole device 20 is “an infusion pump”, para.7 “combined insulin and glucose pump”, which comprises a first pump 22 and second pump 24) including a first reservoir channel (seat in the housing, para.22, figs.1-2) and a second reservoir channel (seat in the housing, para.22, figs.1-2), the first reservoir channel configured to receive the first medicament (paras.21-22) and the second reservoir channel configured to receive the second medicament for delivery to a user by the infusion pump (paras.21-22), the infusion pump configured to control a volumetric flow rate to deliver each of the first 
wherein the first medicament container has a first outer transverse diameter (para.22) and the second first medicament container has a second outer transverse diameter larger than the first outer transverse diameter of the first medicament container (para.22), and wherein the first reservoir channel is configured such that it is too small to receive the second outer transverse diameter of the second medicament container (para.22).
In re claims 15 and 25, Richards discloses the second reservoir channel is configured such that it is larger than the first outer transverse diameter of the first medicament container (para.22)
In re claims 16 and 26, Richards discloses a first fluid tubing (50) extending from the infusion pump including a first port adapter (para.27) to deliver the first medicament and a second fluid tubing (52) extending from the infusion pump including a second port adapter (para.27) to deliver the second medicament.
In re claims 17 and 27, Richards discloses the first medicament container is configured to contain insulin as the first medicament and the second medicament container is configured to contain glucagon as the second medicament. (There is no special structural configuration required to meet the claims, regardless, Richards discloses the cartridges are for insulin/glucagon, para.22). Additionally, attention is directed to MPEP 2115 which states the material worked upon by an apparatus does not impart patentability to the claims. In this case, the materials are glucagon and insulin, and they are not positively required elements of the infusion system/pump.
In re claims 18 and 28, Richards discloses the infusion pump is configured to independently dispense the first medicament and the second medicament (para.49).
In re claims 19 and 29, Richards discloses the infusion pump is configured to simultaneously deliver different doses of the first medicament and the second medicament (para.49).

In re claims 21 and 31, Richards discloses the user interface is disposed on the infusion pump (figs.1-2).
In re claims 22 and 32, Richards discloses at least one of the first medicament container and the second medicament container has a generally cylindrical configuration (para.22).
In re claims 23 and 33, Richards discloses both the first medicament container and the second medicament container have a generally cylindrical configuration (para.22).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753